Beldock, P. J., Ughetta, Christ and Brennan, JJ., concur; Hopkins, • J., concurs in the result with the following memorandum: In my opinion, in alleging an action to recover damages for fraudulent representations upon which the plaintiff relied to his detriment in New York where he was engaged in business, the complaint may be construed to constitute a claim of a tortious act within the State in the sense that the plaintiff asserts that he sustained damage here (CPLR 302, subd. [a], par. 2; cf. Singer v. Walker, 21 A D 2d 285, 289; Feathers v. McLucas, 21 A D 2d 558). But that alone is not enough to vest jurisdiction in the court over a nondomieiliary,. unless in addition, there are such “ minimum contacts” within the forum that “traditional notions of fair play and substantial justice ” are not offended by the institution of the action (International Shoe Co. v. Washington, 326 U. S. 310, 316-319). There is no showing here that the Vogl defendants had engaged in activity within the State to an extent which would satisfy the requirements of due process. The sales to plaintiff were consummated outside New York, and these defendants did not regularly, or even sporadically, enter into the economic life of the community. Hence, I conclude that the court did not have jurisdiction over them.